DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 35, 37-40, 42-47 and 49-51 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by “Derma: monitoring the evolution of skin lesions with a 3D system” (hereinafter “Callieri”; applicant-submitted prior art, published 2003).
Regarding claim 35, Callieri discloses an apparatus (Fig. 1, DERMA system) including: 
a 3-D camera for capturing three-dimensional data of a patient's skin surface including an anatomical surface feature (Section 4.2; “A basic constrain of DERMA is the adoption of a non-contact technology for the acquisition of the shape of the lesion (due to obvious hygienic reasons). Therefore, we adopt an active optical approach, based on laser stripe sweeping and triangulation.”); 
a display configured to display a two-dimensional representation of the patient's skin surface including the anatomical surface feature, and to enable a user to input at least a portion of an outline of the anatomical surface feature on the display, to create a two-dimensional outline of the anatomical surface feature (Section 4.2, sixth paragraph; “Every range map acquired is immediately shown in the output window on the right (Figure 3)” and Fig. 4, Section 4.3-4.3.1; “Selection of the border of the lesion is performed in a semi-automatic manner: firstly, the user draws a closed polyline covering the border of the lesion.”); 
a processor configured to: map the two-dimensional outline into the three-dimensional data; based on the three-dimensional data and mapped outline, determine one or more of: surface feature depth, surface feature area and surface feature volume; and the display being further configured to display one or more of the determined surface feature depth, determined surface feature area and determined surface feature volume (Section 4.3.1, Fig. 5; “Once we know the lesion perimeter, the corresponding lesion-bed (the surface delimited by the perimeter) is isolated and measured to obtain the lesion surface…DERMA computes the lesion tap by interpolating a surface passing in the proximity of the wound border…and produces a smooth triangle patch joined to the lesion border (see Figure 5). This patch is then used to give an estimate of the healthy skin area corresponding to the lesion region, to compute the volume of the skin wound…and finally to estimate the medium and maximum distances between the lesion bed and tap (i.e. the depth of the wound). Perimeter, surface and volume measures are obviously performed on the 3D mesh, and therefore take into account the possible roughness or small protuberances existing on the wound.”).

Regarding claim 37, claim 35 is incorporated, and Callieri further discloses wherein the 3-D camera is attached to a portable device that includes the display (Figure 1, Introduction, last paragraph, Section 4; “adopt a non-contact approach, portable, fast and safe”).

Regarding claim 38, Callieri discloses an apparatus including: 
a camera for capturing data of a patient's skin surface including an anatomical surface feature (Section 4.2; “A basic constrain of DERMA is the adoption of a non-contact technology for the acquisition of the shape of the lesion (due to obvious hygienic reasons). Therefore, we adopt an active optical approach, based on laser stripe sweeping and triangulation.”);
create a three-dimensional model of the skin surface including the anatomical surface feature, based on the captured data (Section 4.3-4.3.1; “Once a 3D model of the lesion has been produced, the computation of significant parameters has to be performed in an semi-automatic manner”); 
map a two-dimensional outline of the anatomical surface feature onto the three- dimensional model; based on the three-dimensional model and mapped outline, determine one or more of: surface feature depth, surface feature area and surface feature volume; and a display configured to display one or more of the determined surface feature depth, determined surface feature area and determined surface feature volume (Section 4.3.1, Fig. 5; “Once we know the lesion perimeter, the corresponding lesion-bed (the surface delimited by the perimeter) is isolated and measured to obtain the lesion surface…DERMA computes the lesion tap by interpolating a surface passing in the proximity of the wound border…and produces a smooth triangle patch joined to the lesion border (see Figure 5). This patch is then used to give an estimate of the healthy skin area corresponding to the lesion region, to compute the volume of the skin wound…and finally to estimate the medium and maximum distances between the lesion bed and tap (i.e. the depth of the wound). Perimeter, surface and volume measures are obviously performed on the 3D mesh, and therefore take into account the possible roughness or small protuberances existing on the wound.”).

Regarding claim 39, claim 38 is incorporated, and Callieri further discloses wherein the camera is attached to a portable device that includes the display (Figure 1, Introduction, last paragraph, Section 4; “adopt a non-contact approach, portable, fast and safe”).

Regarding claim 40, claim 38 is incorporated, and Callieri further discloses wherein the camera is a 3-D camera configured to capture three-dimensional data of the patient's skin surface including the anatomical surface feature (Section 4.2; “Therefore, we adopt an active optical approach, based on laser stripe sweeping and triangulation.”).

Regarding claim 42, claim 38 is incorporated, and Callieri further discloses a structured light arrangement configured to project one or more structured light elements onto the skin surface, the camera capturing image data including the structured light elements (Section 4.2; “Therefore, we adopt an active optical approach, based on laser stripe sweeping and triangulation.”).

Regarding claim 43, claim 38 is incorporated, and Callieri further discloses the display being configured to display a two-dimensional representation of the patient's skin surface including the anatomical surface feature, and to enable a user to input at least a portion of an outline of the anatomical surface feature on the display, to create the two-dimensional outline of the anatomical surface feature (Section 4.2, sixth paragraph; “Every range map acquired is immediately shown in the output window on the right (Figure 3)” and Fig. 4, Section 4.3-4.3.1; “Selection of the border of the lesion is performed in a semi-automatic manner: firstly, the user draws a closed polyline covering the border of the lesion.”).

Claim 44 recites a method having features which correspond to the elements recited in apparatus claim 38, the rejection of which is applicable here.

Regarding claim 45, claim 44 is incorporated, and Callieri further discloses wherein capturing data includes capturing three-dimensional data of the patient's skin surface including an anatomical surface feature (Section 4.2, Figure 3; “Every range map acquired is immediately shown in the output window on the right (Figure 3)”).

Regarding claim 46, claim 45 is incorporated, and Callieri further discloses wherein capturing three-dimensional data includes capturing three-dimensional image data (Section 4.2, Figure 3; “Every range map acquired is immediately shown in the output window on the right (Figure 3)”).

Regarding claim 47, claim 46 is incorporated, and Callieri further discloses wherein capturing three-dimensional image data includes capturing data with a 3-D camera (Section 4.2; “Therefore, we adopt an active optical approach, based on laser stripe sweeping and triangulation…the main requisites guiding our choice were the speed of acquisition and the capability to acquire an RGB map aligned with the shape model. According to these requirements, we selected a Minolta VI910 scanner.”).

Regarding claim 49, claim 44 is incorporated, and Callieri further discloses wherein capturing data includes capturing image data including one or more structured light elements (Section 4.2; “Therefore, we adopt an active optical approach, based on laser stripe sweeping and triangulation.”).

Regarding claim 50, claim 44 is incorporated, and Callieri further discloses displaying a two-dimensional representation of the skin surface including the anatomical surface feature to a user on a display, wherein creating the two-dimensional outline of the anatomical surface feature includes enabling the user to input at least a portion of the outline (Section 4.2, sixth paragraph; “Every range map acquired is immediately shown in the output window on the right (Figure 3)” and Fig. 4, Section 4.3-4.3.1; “Selection of the border of the lesion is performed in a semi-automatic manner: firstly, the user draws a closed polyline covering the border of the lesion.”).

Regarding claim 51, claim 50 is incorporated, and Callieri further discloses wherein creating the two-dimensional outline includes enabling the user to adjust the outline manually by selecting and moving a portion of the outline to change the position of the portion relative to the displayed two-dimensional representation of the anatomical surface feature, thereby creating a revised two-dimensional outline of the anatomical surface feature; and mapping the revised two-dimensional outline into the three-dimensional data (Figure 4, Section 4.3.1; “the system improves the fit of this border with the 3D data by considering the shape and the color gradient of the selected areas: the initial polyline is refined, with the creation of new points whose coordinates are located in 3D space according to surface curvature and color gradient estimation (see Figure 4)…the user has complete control on the shape defined by this refinement phase, and can modify (interactive drag&drop of vertices) any point which delimits the lesion boundary”).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36, 41 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Callieri, as applied to claims 35, 38 and 44 above, in view of U.S. PG Pub. 2008/0045807 A1 (hereinafter “Psota”). 
Regarding claim 36, claim 35 is incorporated, and Callieri does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Psota does as follows. 
Psota teaches wherein the 3-D camera is a stereoscopic 3-D camera (Psota, ¶0020, 0028; “The present invention is a stereoscopic apparatus that includes an optical imaging device, support device, and a computational device. It may include a projection device.”).
Psota is considered analogous art because it pertains to a wound measurement and evaluation system. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optical imaging system taught by Callieri to include a stereoscopic camera apparatus, as taught by Psota, in order to obtain precise and consistent image data for measurement of wound features (Psota, ¶0016).

Regarding claim 41, claim 40 is incorporated, and Callieri does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Psota does as follows. 
Psota teaches wherein the 3-D camera is a stereoscopic 3-D camera (Psota, ¶0020, 0028; “The present invention is a stereoscopic apparatus that includes an optical imaging device, support device, and a computational device. It may include a projection device.”).
Psota is considered analogous art because it pertains to a wound measurement and evaluation system. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optical imaging system taught by Callieri to include a stereoscopic camera apparatus, as taught by Psota, in order to obtain precise and consistent image data for measurement of wound features (Psota, ¶0016).

Regarding claim 48, claim 47 is incorporated, and Callieri does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Psota does as follows. 
Psota teaches wherein the 3-D camera is a stereoscopic 3-D camera (Psota, ¶0020, 0028; “The present invention is a stereoscopic apparatus that includes an optical imaging device, support device, and a computational device. It may include a projection device.”).
Psota is considered analogous art because it pertains to a wound measurement and evaluation system. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the optical imaging system taught by Callieri to include a stereoscopic camera apparatus, as taught by Psota, in order to obtain precise and consistent image data for measurement of wound features (Psota, ¶0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art pertains in general to image-based wound measurement and evaluation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMAH A BEG/           Primary Examiner, Art Unit 2668